DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 1/19/2021. As directed by the amendment: claims 1, 7, 8, 10, 12-16, 18 and 20-22 have been amended; claims 2, 9, 17 and 19 have been cancelled and new claim 27 has been added.  Thus, claims 1, 3-8, 10-16, 18 and 20-27 are presently pending in this application.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP S52-157289
Regarding claim 1, JP S52-157289 discloses a compression wave massage device (figs. 1-3) for body parts (skin), comprising:
a pressure field generation device (figs. 1-3) consisting essentially of a flexible membrane (see curve membrane portion of vacuum cup 6 near rod 15 in figs. 1-2) and one continuous chamber (chamber defined by space inside vacuum cup 6 as seen in figs. 1-2), wherein the one continuous chamber includes one cavity (figs. 1-2) having (i) a volume , (ii) a first end including an opening (distal end near skin 12, see figs. 1-3) configurable for physical placement over a body part 12 (body part contacting the skin 
a drive device (fig. 1) including a motor 2 (“electric motor 2”, see English translation), physically coupled to the flexible membrane  (fig. 1) configured to, in operation, deflect the flexible membrane in a reciprocal motion in a direction towards the first end of the one cavity and away from the first end of the one cavity (via “a cam reciprocating rod 5” and “reciprocating movement”, see Detail Description of the Invention of English translation and bi-direction arrow of rod 5 in fig. 1) to thereby generate a change of the volume of the one cavity of the one continuous chamber (“suction operation”, see Detail Description of the Invention of English translation) between a minimum volume and a maximum volume (best seen in fig. 3) such that a pressure field is generated at the first end of the one cavity of the one continuous chamber (“a suction action” generating a vacuum or negative pressure, see Detail Description of the Invention of English translation),
 JP S52-157289 teaches a ratio of a change in volume of the one cavity of the one continuous chamber change to the minimum volume but is silent regarding the ratio appears to be greater than 1 /10 and less than 1. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the JP S52-157289 's reference, such that the ratio of a change in volume of the one cavity of the one continuous chamber to the minimum volume is greater than 1/10 
Regarding claims 3-6, JP S52-157289 discloses the one cavity of the one continuous chamber includes a constant cross-section (“vacuum cup”, fig. 1-2), defined perpendicular to a length of the one cavity between the first and second ends of the one cavity (figs. 1-2); wherein the one cavity of the chamber includes a circular or elliptic cross-section (“vacuum cup”, fig. 1-2) defined perpendicular to a length of the one cavity between the first and second ends of the one cavity (figs. 1-2); wherein an interior wall  the one cavity of the one continuous chamber is free from discontinuations (see figs. 1-3); wherein the one cavity of the one continuous chamber includes a continuous tube shape having a cross section (“vacuum cup”, fig. 1-2), defined  perpendicular to a length of the one cavity between the first and second ends of the one cavity (figs. 1-2). 
 Regarding claims 7-8, JP S52-157289 does not disclose wherein a ratio of a width of the one cavity of the one continuous chamber, defined perpendicular to a longitudinal extension of the one cavity, to a length of the one cavity of the one continuous chamber, defined in a direction of a longitudinal extension of the one cavity, is between 0.2 to 0.6 or between 0.38 to 0.4.  However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the JP S52-157289 's reference, such that a ratio of a width of the one cavity of the one continuous chamber, defined perpendicular to a longitudinal extension of the .
Claims 10-12, 14, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP S52-157289 in view of Liu et al. (US 2010/0298745)
Regarding claims 10 and 27, JP S52-157289 discloses all the claimed features (see claim 1 above) including a housing 1 (fig. 1-2), wherein the drive device including a motor 2 and the pressure field generation device (vacuum cup 6) are disposed within the housing 1 (fig. 1); 
JP S52-157289 does not discloses a socket physically engaged with the housing and having a shape that conforms to fit over the first end of the one cavity  of the one continuous chamber to attach to an exterior surface of the housing and extends into the one continuous chamber to form a section of an inner lateral wall of the one cavity of the one continuous chamber. However, Liu et al. teaches a vacuum generating device (figs. 1a-b) having  a socket 3 (fig. 1(a) and 3(c), “cushion ring 3”, see [0045]) , physically engaged with the housing 2 (fig. 11) and having a shape that conforms to fit over the 
and JP S52-157289 as modified by Liu et al. teach that the socket (Liu’ socket or cushion ring 3 in fig. 1(a) and 3(c)) is separate and spaced apart from the flexible membrane (portion of vacuum cup 6 in  figs. 1-2 of JP S52-157289)
Regarding claims 11, 12 and 14, Liu et al. further teaches that the socket 3 is made from a soft flexible material, (“resilient ring”, see [0045]); the housing includes a channel 12 formed  in an external surface (fig. 3 (b)) thereof and spaced apart from the first end of the one cavity of the one continuous chamber (fig. 3(b)); and the socket  3 includes a portion that is disposed on an exterior of the housing (fig. 3(d)) and a projection 13 (fig. 3c-d, see [0045]) that engages and fits in the channel 12 in the housing to secure the socket to the housing (figs. 3b-d); wherein the socket 3 is detachable from the housing by removing the projection 13 from the channel 12 in the 
Regarding claims 23-25, the modified JP S52-157289/Liu et al.  discloses further including: a socket 3 (Liu’s fig. 3(c)), having: a shape that conforms to fit over the first end of the one cavity of the one continuous chamber(see fig. 3(d)); and an opening (“ring”, see [0045]) configurable for physical placement on the body part 105,  wherein the cross-sectional width of the opening of the socket 3 is different and is greater from a cross- sectional width of the opening of the first end of the one cavity of the one continuous chamber (fig. 3(b) and 3(c)); JP S52-157289 teaches further including a housing  1 (fig. 1), wherein: the drive device including motor 2 and the pressure field generation device (vacuum cup 6) are disposed within the housing (fig. 1), and the socket 3 (as taught by Liu) is configured to (i) physically engage with the housing  (via element 12, see Liu’s fig. 3(b)) and (ii) detachable from the housing (via element 13, see 3b-d)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JP S52-157289/Liu et al. and further in view of Lenke (CA 2923526).
Regarding claim 26, JP S52-157289/Liu et al. does not disclose that the socket is a silicone. However, Lenke teaches a socket is made from a silicone (“elastic material such as silicone or rubber”, see lines 23-24 on p. 17). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the combined references JP S52-157289/Liu et al., such that the socket is .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP S52-157289 and further in view of Lenke (CA 2923526).
Regarding claims 15-16, JP S52-157289  discloses all the claimed features (see claim 1 above) including a housing 1 (fig. 1-2), wherein the drive device including a motor 2 and the pressure field generation device (vacuum cup 6) are disposed within the housing 1 (fig. 1); and wherein, in operation, the pressure field generation device and the drive device cooperate to provide a pressure field but is silent regarding the pressure field having a pattern of relative vacuum stages and relative overpressure stages which are modulated on a reference pressure wherein a maximum pressure of each relative overpressure stage in reference to normal air pressure is below a relative vacuum in reference to the normal air pressure ; wherein the maximum pressure of each relative overpressure stage in reference to the normal pressure is less than or equal to 10% of the value of the relative vacuum in reference to the normal pressure. However, Lenke teaches  in operation, a pressure field generation device 2 and a drive device 6 cooperate to provide a pressure field having a pattern of relative vacuum stages and relative overpressure stages which are modulated on a reference pressure (fig. 14b: sections II and III show a pattern of relative vacuum stages relative overpressure stages); wherein a maximum pressure of each relative overpressure stage in reference to normal air pressure is below or less than a relative vacuum in reference to the normal air pressure (a maximum pressure of each relative overpressure stages 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP S52-157289/Lenke and further in view of Myers (US 2008/0275386).
Regarding claim 18, JP S52-157289/Lenke does not disclose wherein the pressure field shows a sinusoidal periodic pressure progression. However, Myers teaches a similar compression wave device which generates a pressure field in the form of a sinusoidal periodic pressure progression (fig. 26, see [0071]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the JP S52-157289/Lenke 's reference, such that the compression wave device generates a pressure field in the form of a sinusoidal periodic pressure progression, as suggested and taught by Myers, for the purpose of optimizing the performance of the pressure field wave generation device, in which the bellows structure (or flexible membrane) requires about the same maximum amount of force during the inward stroke as during the outward stroke under normal operating conditions, which results in minimum peak power consumption and a relatively steady current profile for the motor (see [0071]).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP S52-157289/Lenke and further in view of Liu et al.
Regarding claim 20, JP S52-157289/Lenke does not disclose a socket physically engaged with the housing and having a shape that conforms to fit over the first end of the one cavity of the one continuous chamber to form a section of an inner lateral wall of the one cavity of the one continuous chamber. However, Liu et al. teaches a vacuum generating device (figs. 1a-b) having  a socket 3 (fig. 1(a) and 3(c), “cushion ring 3”, see [0045]) , physically engaged with the housing 2 (fig. 11) and having a shape that conforms to fit over the first end of the one cavity (see figs. 3b-d) of the continuous chamber and extends into the one continuous chamber to form a section of the 
and JP S52-157289/Lenke as modified by Liu et al. teach that the socket (Liu’ socket or cushion ring 3 in fig. 1(a) and 3(c)) is separate and spaced apart from the flexible membrane (portion of vacuum cup 6 in  figs. 1-2 of JP S52-157289)
Regarding claim 21, Liu et al. further teaches the housing includes a channel formed 12 in an external surface (fig. 3 (b)) thereof and spaced apart from the first end of the one cavity of the one continuous chamber (fig. 3(b)); and the socket  3 includes a portion that is disposed on an exterior of the housing (fig. 3(d)) and a projection 13 (fig. 3c-d, see [0045]) that fits in the channel 12 in the housing to secure the socket to the housing (figs. 3b-d).
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive for the following reasons:
In response to applicant’s remark regarding JP ‘289 reference that “To the extent understood, the reciprocating rod 5, via the cam follower 4, moves from one side of the the minimum volume of the cavity, during operation, approaches zero when the vacuum cup 6 is fully compressed against the operator's skin 12, via reciprocating rod 5, and moved within a contact surface, via cam follower 4, to generate a suction force to remove foreign matter 14 from pores 13. With that in mind, the ratio of the change in volume of the one cavity to the minimum volume of the cavity is not less than 1, as set forth in amended claim 1, but is substantially greater than 1. Indeed, that ratio approaches infinity given the minimum volume of the cavity approaches zero when the vacuum cup 6 is fully compressed, via reciprocating rod 5, against the operator's skin 12 (i.e., the ratio is significantly greater than 1 largely because the change in volume of the cavity is a large value and the minimum volume of the cavity is a very small value)”, the examiner respectfully disagrees. It appears that Applicant merely provide a conclusive statement without providing any evidence found directly from JP ‘289 reference to support this mischaracterization. Indeed, JP’ 289 does not teach that “the minimum volume of the cavity, during operation, approaches zero when the vacuum cup 6 is fully compressed against the operator's skin” as alleged by Applicant.
In response to Applicant’s remarks that “Modifying the design and/or operation of the device of JP '289 to satisfy the structural and functional requirements of claim 1 would adversely impact the operability of the device - and render it ineffective for its intended purpose. Simply put, the design and/or operation of the device of JP '289 teach away from the device set forth in amended independent claim 1, it is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).
Moreover, in general, a reference will teach away if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the result sought by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). However, the mere disclosure of alternatives does not teach away. In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012). Rather, teaching away requires “clear discouragement” from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). In this case, there is no evidence found from JP’ 289 to discourage implementing a drive device “in operation, to deflect the flexible membrane” to perform the function as claimed.
In response to Applicant’s remarks that “the device of JP '289, while including a flexible membrane (i.e., the vacuum cup 6), does not include the claimed "one cavity ... having a first end including an opening configurable for physical placement over a body part, and (iii) a second end, located opposite the first end and distanced therefrom, and wherein portions of the flexible membrane are physically attached and fixed to the one cavity at the second end to close the one cavity at the second end." (Claim 1)”, the examiner respectfully disagrees. Applicant’s attentions is directed to figures 1-3 of JP 
In response to Applicant’s argument regarding claim 10 that “Liu provides no help with respect to the shortcomings of JP'289 discussed above”, it is noted that Applicant is simply attacking Liu in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of JP ‘289 and Liu. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In response to applicant’s remark regarding Liu reference that “In this regard, attaching the cushion ring 3 of Liu to the device of JP '289, would inhibit the vacuum cup 6 of JP '289 from fully contacting the skin 12 - particularly around the entire periphery of the opening of the device -- when the reciprocating rod 5, driven by the electric motor 2, compresses of the vacuum cup 6 against the skin 12” and “incorporating Liu's cushion ring 3 (see Figures 3c and 3d of Liu) on the device of JP '289 would elevate at least the rim or peripheral portion of the opening of the device of JP '289 -- thereby preventing the vacuum cup 6 of JP '289 from fully contacting the user's skin during operation”, the air tightness of the sealed space is important to maintain the negative pressure suction, the cushion ring 3 is needed to be a resilient ring to fit the user's head 105 without air leakage”, thus appears to suggest that incorporating the resilient cushion ring would ensure the air tightness of the sealed space which is important to maintain the negative pressure suction during use thereby allowing the physical therapy to be efficiently induced by the negative pressure suction for massaging the user's body part and improving a blood circulation (see [0043]).
In response to applicant's argument that “While the cushion ring 3 may be suitable for the vacuum pump architecture of Liu, it is not for the device of JP '289 - which is based on an entirely different principle of generating suction by physical contact -- requiring the vacuum cup 6 to be flush with the opening of the device of JP '289 for effective operation. Liu's cushion ring 3, applied to the device of JP '289, would prohibit vacuum cup 6 from being compressed against a sufficient amount of the user's skin and, as such, prevent the device of JP '289 from generating a sufficient suction force to efficiently remove material from the pores in the skin of the user during operation”, the examiner respectfully disagrees. It appears that Applicant merely provide a conclusive statement without providing any evidence found directly from JP ‘289 reference and/or Liu to support this mischaracterization.
In response to applicant's argument regarding claim 15 that “The device of Lenke and the device of JP '289 operate on entirely different principles to achieve entirely different results” and “It is difficult to understand why one skilled in the art would employ an irregular and asymmetrical pulsed stimulation pattern, as characterized and 
Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG D THANH/Primary Examiner, Art Unit 3785